     Case 2:19-cv-10163-WBV-JVM Document 191 Filed 04/06/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 PRIDE CENTRIC RESOURCES, INC.,                          CIVIL ACTION
 formerly known as PRIDE MARKETING AND                   NO. 19-10163
 PROCUREMENT, INC.,                                      c/w 19-10696
    Plaintiffs
                                                         SECTION: "D" (1)
 VERSUS
                                                         JUDGE WENDY B. VITTER
 LAPORTE, A PROFESSIONAL
 ACCOUNTING CORPORATION, ET AL.,                         MAGISTRATE JUDGE
   Defendants                                            JANIS VAN MEERVELD

 Ref. All Cases

                                    ORDER AND REASONS

       Before the Court is the Motion for Protective Order and to Quash filed by LaPorte, APAC,

Cheryl Haspel, Tracy Tufts, Anthony M. Rutledge, and Michael Simon (collectively “LaPorte)

(Rec. Doc. 174) in which Continental Casualty Company (“Continental”) joins and the Motion for

Protective Order filed by Continental (Rec. Doc. 181). These motions concern the scope of the

deposition of Continental by Pride and the Trustee, the duration of that deposition, and whether

the Trustee will be allowed to depose Continental employee Lew Campione in addition to the

corporate representative designated by Continental. The Court addresses each issue as follows

below. Oral argument set for April 7, 2021, is CANCELLED.

   1. Scope of the Continental Deposition

       As to the scope of the Continental deposition, it is unclear where the dispute between the

parties lies. The Trustee and Pride each argue that the deposition of Continental is relevant to the

issue of what insurance policy covers their claims. Neither raises any other issue to which

discovery to Continental would be relevant. Continental and LaPorte argue that the deposition




                                                 1
        Case 2:19-cv-10163-WBV-JVM Document 191 Filed 04/06/21 Page 2 of 5




must be limited as ordered by the Court on October 23, 2020, 1 to exclude non-coverage related

information. They concede coverage information is relevant. The Court therefore concludes that

the parties are in agreement that the deposition should proceed as to coverage related matters only.

Accordingly, the deposition will be allowed to proceed, provided that Continental will not be

required to testify or produce documents that are irrelevant to the coverage dispute.

         To the extent the scope of particular topics and document requests is challenged by LaPorte

and Continental, the Court finds that their conclusory objections to the Trustee’s deposition notice

are insufficient to prevent discovery. 2 They have not explained why any particular request is

overbroad or unduly burdensome. Simply objecting to discovery requests as “overly broad,

burdensome, oppressive and irrelevant” is “not adequate to voice a successful objection.” McLeod,

Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (quoting Josephs

v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982)). While some of the topics and document requests

might be read as extending beyond coverage related information, 3 to the extent the questioning or

documents are relevant to the coverage dispute, they are fair game. As to the specific objections

raised by Continental to the Pride deposition notice, the Court finds as follows:

    •    Documents and communications that occurred on or after May 7, 2019, need not be

         produced and need not be logged on a privilege log. They are likely protected by the work




1
  (Rec. Doc. 69).
2
  The court also rejects any suggestion by LaPorte that discovery is limited more than required by Rule 26(b) because
the District Court, prior to authorizing specific discovery after the expiration of the discovery deadline, referred to
“extremely limited” discovery. In ordering specific discovery, the Court imposed the limits it intended. Beyond that,
Rule 26 controls.
3
   For example, Topics 3, and 7 through 13 of the Trustee’s Notice of Deposition seek claims file documents,
communications, or investigation materials. While investigation might seem to be work product materials and/or
irrelevant to the coverage dispute, each request appears to be tailored to determine whether Continental was
investigating certain claims as early as Continental claims it was on notice of such claim. The Trustee and Pride take
the position that Continental was not on “notice” under the policy of their claims until those claims were actually
made. As a result, the requested information is relevant to the coverage dispute. If necessary, litigation strategy as to
the defense of the claims and attorney impressions can be redacted.

                                                           2
       Case 2:19-cv-10163-WBV-JVM Document 191 Filed 04/06/21 Page 3 of 5




        product doctrine and, in any event, Pride has not explained the relevance of such

        information.

   •    Documents after October 26, 2016, may be withheld as privileged provided they are

        documented on a privilege log. Documents dated after this date that pertain to the defense

        of Pride’s claim are work product, but documents related to the coverage dispute may be

        discoverable. A log will allow the parties to determine whether they will challenge the

        claim of privilege.

   •    Policies, underwriting materials, and claims handling materials before the 2015-2016

        policy term are irrelevant and need not be produced.

   •    Pride has limited its request for reinsurance information to communications between

        Continental and its insurer concerning the policy year under which Pride’s claim was being

        defended. As so limited, the request is discoverable.

        As to privilege issues, the Court finds that the compromise previously reached by

Continental and the Trustee was a good one. The deposition of Continental should proceed and if

a privilege objection is raised, the Trustee or Pride may bring it to the Court for resolution if they

disagree with it and find the information sought is worth the fight.

   2. Duration of the Continental Deposition

        Neither the Trustee nor Pride have requested more than seven hours to jointly take the

deposition of Continental. For the time being, the deposition of Continental by both Pride and the

Trustee shall be limited to a single day with 7 hours of questioning. See Fed. R. Civ. P. 30(d)(1).

If additional time is needed and the parties are unable to reach a compromise, the plaintiffs may

request relief from the Court.




                                                  3
     Case 2:19-cv-10163-WBV-JVM Document 191 Filed 04/06/21 Page 4 of 5




   3. Deposition of Lew Campione

       LaPorte and Continental rely on the Court’s order authorizing post consolidation discovery

to argue that the deposition of Campione should not be allowed. The District Court, signing an

Order proposed by the parties, authorized the parties to “add as witnesses, depose, and/or issue

subpoenas duces tecum” to “Continental Casualty Company and/or a representative of Continental

Casualty Company.” (Rec. Doc. 155). The question is whether “a representative of Continental

Casualty Company” means only the representative(s) designated by Continental pursuant to Rule

30(b)(6) or whether it also includes any other representative of Continental. Black’s Law

Dictionary defines a “representative” as “[s]omeone who stands for or acts on behalf of another.”

Black's Law Dictionary (11th ed. 2019). Merriam-Webster defines representative as “standing or

acting for another especially through delegated authority.”

       By authorizing the parties to “add as witnesses, depose, and/or issue subpoenas duces

tecum” to “Continental Casualty Company and/or a representative of Continental Casualty

Company” the Court’s Order (and apparently the parties since they proposed this exact language)

contemplated the possibility of more than one deposition. It did not specify that it intended ONLY

a Rule 30(b)(6) representative be deposed. By authorizing the parties to “add as witnesses, depose,

and/or issue subpoenas duces tecum” to “Continental Casualty Company” the order allows them

to depose Continental’s Rule 30(b)(6) corporate representative. In addition, the order allows

discovery from a representative of Continental. The undersigned interprets this as allowing the

deposition of a Continental representative in addition to the corporate representative designated by

Continental. The Trustee and Pride have selected Lew Campione and this selection makes sense:

Campione clearly has relevant information. He authored the Declaration in opposition to the

motion for summary judgment, which is based on his “personal knowledge” and documents



                                                 4
      Case 2:19-cv-10163-WBV-JVM Document 191 Filed 04/06/21 Page 5 of 5




maintained in the ordinary course of business. (Rec. Doc. 75-2, ¶ 2) He self-identifies as the

“principal claims handler with respect to the requests for coverage made by LaPorte.” Id. at ¶ 3. He

states he was personally involved in telephone calls with the insured in April 2016. Id. at ¶ 8.

Thereafter, and based on those discussions, Campione is the individual who claims he accepted

the April 2016 communication as “notice” -- a significant issue in this case. Id. at para. 9. Plaintiffs

should be allowed to traverse his statements. Accordingly, the deposition of Campione shall be

allowed.

                                             Conclusion

       For the foregoing reasons, the Motion for Protective Order and to Quash (Rec. Doc. 174)

and the Motion for Protective Order (Rec. Doc. 181) are DENIED. The depositions of Continental

and Campione shall proceed as described herein. Oral argument set for April 7, 2021, is

CANCELLED.

       New Orleans, Louisiana, this ____ day of April, 2021.



                                                           Janis van Meerveld
                                                       United States Magistrate Judge




                                                   5
